DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 8 April 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-4 and 6-14 are pending.
Claim 5 is canceled.
Claims 1, 3 and 4 are currently amended.
Claims 12-14 are new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have not been submitted.
Response to Arguments
Applicant’s amendments to the claims and the arguments, see pages 7 and 8 under the heading “Regarding claim 4” (Remarks, filed 8 April 2021), with respect to the provisional rejection on the grounds of non-statutory double patenting set forth in the previous Office action have been fully considered and are persuasive.  The provisional rejection on the grounds of non-statutory double patenting of claims 1-4 and 7-11 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Andress (applicant’s attorney) on 14 April 2021.
The application has been amended as follows:
In the claims:
Claim 1, line 7, after “sensor” insert --positioned to emit an ultrasonic pulse toward the round bale, and--.
Cancel claim 3.
Claim 4, line 8, after “sensor” insert --positioned to emit an ultrasonic pulse toward the round bale, and--.
Claim 4, line 15, delete “an” and insert --the--.
Claim 13, line 5, delete “pressed”.
Explanation for Examiner’s Amendment
The following are brief explanations for the changes made by the examiner’s amendment:
Claims 1 and 4 have been amended to insert language to provide proper antecedent basis for the “ultrasonic pulse.”

Claim 13 is amended to correct a minor editorial error.
Allowable Subject Matter
Claims 1, 2, 4 and 6-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the combination of structural limitations set forth in claim 1 is what makes the claimed subject matter allowable over the prior art, in particular the limitations:
“an ultrasonic sensor positioned to emit an ultrasonic pulse toward the round bale, and arranged at the bale chamber to determine a presence of the first film on a surface of the round bale; 
wherein the bale chamber includes a side element in which a sensor opening is formed, and a screening element is arranged on the sensor opening in such a way that no harvested material passes from the bale chamber onto and/or into the sensor opening; and 
wherein the ultrasonic sensor is arranged and configured in such a way that the ultrasonic sensor encloses an orientation angle with the surface normal of the surface of the round bale and does not receive an echo of the ultrasonic pulse if the first film is present on the surface of the round bale.”

Additionally, the Smith et al. reference (US ‘866) teaches a round baler which includes the use of ultrasonic sensors (52) which send a pulse, and an “opening 60 formed in side wall 19 and housing 50 permits sensor 52 a direct line of sight of the desired portion of forming bale 70 (FIG. 4).”  A combination of Viaud et al. and Smith et al. would not teach the limitations set forth in the claim, and likewise, a person having ordinary skill in the art would not have found it obvious, before the effective filing date of the claimed invention, to have further modified a combination of the Viaud et al. and Smith et al. round balers to have included such structural limitations without resorting to improper hindsight.
Regarding independent claim 4: the combination of structural limitations set forth in claim 1 is what makes the claimed subject matter allowable over the prior art, in particular the limitations:
“an ultrasonic sensor positioned to emit an ultrasonic pulse toward the round bale, and arranged at the bale chamber to determine a presence of the first film on a surface of the round bale; 

wherein the bale chamber includes a side element in which a sensor opening is formed through which the ultrasonic sensor is positioned to emit the ultrasonic pulse, and a screening element is arranged on the sensor opening in such a way that no harvested material passes from the bale chamber onto and/or into the sensor opening.”
The closest prior art to Viaud et al. (US 6966162) discloses a round baler which includes an ultrasonic sensor (sensors 42, 44 - see col. 4, lines 42-46) arranged at the bale chamber (12) and operable to determine whether the first film (18) is present on a surface of the pressed round bale (col. 4, lines 22-35).  However, Viaud et al. fails to disclose the structural limitations quoted above, and a person having ordinary skill in the art would not have found it obvious, before the effective filing date of the claimed invention, to have modified the Viaud et al. round baler to have included such structural limitations without resorting to improper hindsight.
Additionally, the Smith et al. reference (US ‘866) teaches a round baler which includes the use of ultrasonic sensors (52) which send a pulse, and an “opening 60 formed in side wall 19 and housing 50 permits sensor 52 a direct line of sight of the desired portion of forming bale 70 (FIG. 4).”  A combination of Viaud et al. and Smith et al. would not teach the limitations set forth in the claim, and likewise, a person having ordinary skill in the art would not have found it obvious, before the effective filing date of the claimed invention, to have further modified a combination of the Viaud et al. and 
Regarding independent claim 13: the combination of structural limitations set forth in claim 1 is what makes the claimed subject matter allowable over the prior art, in particular the limitations:
“an ultrasonic sensor positioned to emit an ultrasonic pulse toward the round bale at an orientation angle of between ten degrees and eighty five degrees relative to normal of a circumferential surface of the round bale such that the ultrasonic sensor does not receive an echo of the ultrasonic pulse when the first film is present on the circumferential surface of the round bale; and
wherein the bale chamber includes a side element in which a sensor opening is formed, and a screening element is arranged on the sensor opening in such a way that no harvested material passes from the bale chamber onto and/or into the sensor opening.
The closest prior art to Viaud et al. (US 6966162) discloses a round baler which includes an ultrasonic sensor (sensors 42, 44 - see col. 4, lines 42-46) arranged at the bale chamber (12) and operable to determine whether the first film (18) is present on a surface of the pressed round bale (col. 4, lines 22-35).  However, Viaud et al. fails to disclose the structural limitations quoted above, and a person having ordinary skill in the art would not have found it obvious, before the effective filing date of the claimed invention, to have modified the Viaud et al. round baler to have included such structural limitations without resorting to improper hindsight.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        14 April 2021